DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 has been considered in part by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-11, 13-14, 16-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balan et al. (US Patent Publication No. 2019/0325274; hereinafter Balan) in view of Hsieh et al. (US Patent Publication No. 2014/0078040; hereinafter Hsieh).
With reference to claim 1, Balan discloses a method comprising, by a computing system (see Fig. 1):
	receiving motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generating a pose of the wearable device based on the motion data (see paragraphs 19, 23);
	capturing a first frame of the wearable device by a camera using a first exposure time (see paragraphs 23, 25);
	identifying, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
	tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined 
	While disclosing all that is required as explained above Balan, fails to specifically disclose capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value; see paragraphs 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time (see paragraph 39); wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).


	With reference to claim 3, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Hsieh further discloses the second light condition comprises one or more of: an environment having bright light; an environment having a light source to interfere the pattern of lights of the wearable device; and the camera not being able to capture the pattern of lights (see paragraph 34).

With reference to claim 4, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Balan further discloses that the wearable device is equipped with one or more inertial measurement units (IMUs) and one or more infrared (IR) light emitting diodes (LEDs) (see paragraph 20).
While Balan discloses IMUs and IR-LEDs as recited, there fails to be disclosure of a frame assignments to the IR image and a visible-light image as recited.

Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second frame for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).

With reference to claim 6, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Hsieh further discloses that the pose of the wearable device is generated at a faster frequency than a frequency that the first frame and the second frame are captured (see paragraph 40; Fig. 3).

With reference to claim 7, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Balan further discloses capturing a third frame (environmental tracking exposures) of the wearable device by the camera using the second exposure time (see paragraph 30); identifying, in the third frame (see paragraph 30), one or more features corresponding to the predetermined features (feature points) of the wearable device (see paragraphs 31-32);

	tracking the wearable device in the environment based on the correspondence data (see paragraphs 31-32).

With reference to claim 8, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Balan further discloses that the camera configured to capture the first frame and the second frame of the wearable device (see paragraphs 23, 25, 28);
	an identifying unit configured to identify the pattern of lights and the predetermined features of the wearable device (see paragraphs 25, 28); and
	a filter unit configured to adjust the pose of the wearable device (paragraphs 47-48; Figs. 9-10).

With reference to claim 9, Balan and Hsieh discloses all that is required as explained above with reference to claim 1, wherein Balan further discloses that the camera (206) is located within a head-mounted device (see paragraph 22; Fig. 2); and wherein the wearable device (202) is a controller separated from the head-mounted device (see paragraph 22; Fig. 2). 

claim 10, Balan and Hsieh discloses all that is required as explained above with reference to claim 9, wherein Balan further discloses that the head-mounted device comprises one or more processors (404), wherein the one or more processors (404) are configured to implement the camera, the identifying unit, and the filter unit (see paragraphs 26-27; Fig. 4).

With reference to claim 11, Balan discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed (see paragraphs 82, 84; Fig. 10) to:
	receive motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generate a pose of the wearable device based on the motion data (see paragraphs 19, 23);
	capture a first frame of the wearable device by a camera using a first exposure time (see paragraphs 23, 25);
	identify, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
	tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined 
	While disclosing all that is required as explained above Balan, fails to specifically disclose capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value (see paragraphs 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time (see paragraph 39); wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).


With reference to claim 13, Balan and Hsieh discloses all that is required as explained above with reference to claim 11, wherein Hsieh further discloses wherein the second light condition comprises one or more of: an environment having bright light; an environment having a light source to interfere the pattern of lights of the wearable device; and the camera not being able to capture the pattern of lights (see paragraph 34). 

With reference to claim 14, Balan and Hsieh discloses all that is required as explained above with reference to claim 11, wherein Balan further discloses that the wearable device is equipped with one or more inertial measurement units (IMUs) and one or more infrared (IR) light emitting diodes (LEDs) (see paragraph 20).
While Balan discloses IMUs and IR-LEDs as recited, there fails to be disclosure of a frame assignments to the IR image and a visible-light image as recited.

Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second frame for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).

With reference to claim 16, Balan and Hsieh discloses all that is required as explained above with reference to claim 11, wherein Hsieh further discloses that the pose of the wearable device is generated at a faster frequency than a frequency that the first frame and the second frame are captured (see paragraph 40; Fig. 3).

With reference to claim 17, Balan and Hsieh discloses all that is required as explained above with reference to claim 11, wherein Balan further discloses wherein the software is further operable when executed to: capture a third frame (environmental tracking exposures) of the wearable device by the camera using the second exposure time (see paragraph 30); identify, in the third frame, one or more features corresponding to the predetermined features (feature points) of the wearable device (see 

With reference to claim 18, Balan and Hsieh discloses all that is required as explained above with reference to claim 11, wherein Balan further discloses that the camera (206) is located within a head-mounted device (see paragraph 22; Fig. 2); and wherein the wearable device (202) is a controller separated from the head-mounted device (see paragraph 22; Fig. 2). 

With reference to claim 19, Balan discloses a system comprising: one or more processors (410); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by the one or more of the processors (see paragraphs 82, 84; Fig. 10) to cause the system to:
	receive motion data captured by one or more motion sensors (IMU) of a wearable device (106, 124) (see paragraphs 19, 23; Figs. 1, 4);
	generate a pose of the wearable device based on the motion data (see paragraphs 19, 23);

	identify, in the first frame, a pattern of lights disposed on the wearable device (see paragraphs 25, 28);
	capturing a second frame of the wearable device by using an IMU device (see paragraph 28);
		tracking the wearable device by adjusting the pose of the wearable device in the environment based on (2) the identified predetermined features (feature points; see paragraph 23) in the second frame (see paragraphs 28-29).
	While disclosing all that is required as explained above Balan, fails to specifically disclose capturing a second frame of the wearable device by using a camera as recited.
	Hsieh discloses a dual-mode remote control method having an image sensor for capturing a plurality of images (see abstract, paragraph 31), wherein the computing system includes determining that a first light condition of an environment (as sensed by the luminance of the pixels in the captured images; see paragraph 34) is suitable for tracking gestures based on infrared light (IR light source; see paragraph 34); responsive to determining the first light condition, capturing a first frame of the gesture by a camera using a first exposure time (lowered EV; see paragraph 34, 40; Figs. 1-3), and determining that a second light condition of the environment is unsuitable for tacking the gesture based on infrared light (luminance level below a threshold value (see paragraphs 40; Figs. 1-3); responsive to determining the second light condition, capturing a second frame of the wearable device by using second exposure time (standard EV) (see paragraphs 39-40), that is longer than the first exposure time; wherein the camera is able to capture light values of the image at the first exposure value, and identifying, in the second frame, predetermined features of the wearable device (see paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a camera having a first and second exposure time for capturing images similar to that which is taught by Hsieh to be carried out in a system similar to that which is taught by Balan to thereby improve accuracy of user input (see Hsieh; paragraph 43).

With reference to claims 21 and 22, Balan and Hsieh discloses all that is required as explained above with reference to claim 1 or 11, wherein the first light condition comprises one or more of: an indoor environment (100); an environment not having bright light in the background; and an environment not having a light source to interfere the pattern of lights (see paragraphs 22, 32; Fig. 1). 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU et al. (US 10,802,282) discloses a wearable device (108) having a plurality of light sources (110) and an HMD device (102), wherein the peripheral devices are used to make gesture inputs by usage of location detection and optical detection (see column 3, lines 18-column 4, line 68; Figs. 1, 10, 12).


Response to Arguments
Applicant's arguments filed01/20/22 have been fully considered but they are not persuasive.  The applicant argues that the combination of Ballan and Hsieh fail to disclose responsive to determining the second light condition, capturing a second frame of the wearable device by the camera using a second exposure time that is longer than the first exposure time as recited in claims 1, 11, and 19.  The examiner finds that while Ballan discloses tracking the wearable device however fails to disclose the light conditions at the first and second exposure times as recited.  Hsieh discloses a first and second lighting condition in teaching image capturing of pixels of the display panel to determine a lighting condition, wherein when the lighting conditions are below a threshold value a second exposure time is . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625